Judgment, in the form of an order, entered May 27, 1964, unanimously reversed, on the law and the facts, without costs to any party, motion of petitioner Williams denied, and the Board of Elections directed to restore to the ballot for the primary election to be held June 2, 1964, the name of respondent-appellant as a candidate for Democratic nomination as Assemblyman for the Eleventh Assembly District of the County of New York. The evidence, in the absence of better proof as to where respondent Sutton abided during the period in dispute, establishes the maintenance by the respondent-appellant of a residence in the said Assembly District continuously since October 10, 1963. (See Matter of Chance v. Power, 14 A D 2d 595, affd. 10 N Y 2d 792; cf. Matter of Gladwin v. Power, 21 A D 2d 665, affd. 14 N Y 2d 771.) Concur — Breitel, J. P., Valente, Eager, Steuer and Staley, JJ.